Citation Nr: 0331735	
Decision Date: 11/17/03    Archive Date: 11/25/03

DOCKET NO.  99-02 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
York, New York


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to May 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which granted service connection for 
post-traumatic stress disorder (PTSD) and assigned a 30 
percent disability rating from November 17, 1997.  

On May 28, 2003, the veteran appeared and offered testimony 
at a hearing before the undersigned Acting Veteran's Law 
Judge sitting at the RO.  A transcript of that hearing is of 
record.  


REMAND

The veteran essentially contends that the present 30 percent 
disability rating does not accurately reflect the current 
severity of his service-connected PTSD.  Specifically, the 
veteran indicates that his PTSD warrants a higher disability 
rating.  At the May 2003 hearing, the veteran testified that 
he has extreme difficulty in his relationship with others.  
He testified that he was unable to keep his job as a union 
representative because his constituents did not feel he could 
handle the responsibility.  He stated that he avoids crowds 
and has a strained relationship with his family, especially 
with his wife.  The veteran also stated that he is not an 
independent person; therefore, without therapy and the 
support of his family, he would not be able to complete a 
daily routine and would become a street person.  He indicated 
that he has an inability to maintain his impulse control and 
that he loses his temper easily.  The veteran stated that he 
had engaged in a fistfight with a neighbor within the last 
two years.  He testified that he has panic attacks at least 
once a week, and that he has frequent memory loss and 
nightmares.  The veteran stated that he trusts no one; he 
also admitted to suicidal and homicidal ideations.  

Of record is a statement from the veteran's wife, dated in 
May 2003, wherein she discussed the veteran's disability.  
She reported that the veteran was generally unhappy and 
depressed, and he had a tendency to throw things in fits of 
anger and frustration.  She noted that when the children get 
sick, the veteran panics "out of proportion."  She also 
noted that the veteran experienced flashbacks.  She related 
that the veteran had difficulty sleeping; she noted that he 
jumps, shakes, talks, and yells in his sleep.  She reported 
that he loses his train of thought while conversing, and that 
he forgets the names of family members, including a brother-
in-law of the same name.  She indicated that he is indecisive 
and cannot fill out forms or write a check because he gets 
easily confused and frustrated.  She described the veteran as 
extremely suspicious of people and their motives.  She 
indicated that the veteran was not suicidal, but he says that 
he should have died along with his buddies in Vietnam.  

In light of the above contentions, the Board finds that, 
while the veteran was afforded a VA examination in January 
2003, another VA psychiatric examination is needed to 
determine whether the veteran's PTSD has increased in 
severity to a level higher than 30 percent.  38 U.S.C.A. 
§ 5103A(d); see also Snuffer v. Gober, 10 Vet. App. 400 
(1997) (where the United States Court of Appeals for Veterans 
Claims (Court) indicated that VA had failed to fulfill the 
duty to assist when it did not conduct a contemporaneous 
examination before issuing a decision where the veteran had 
complained of worsening problems after the most recent 
examination.)  

Additionally, at his hearing at the RO before the undersigned 
Veteran's Law Judge in May 2003, the veteran testified that 
he receives psychological treatment for his PTSD once a week 
from Dr. William Hartwig at Castle Point VA Medical Center 
(VAMC).  It appears that the complete set of treatment 
records from the Castle Point VAMC have not been associated 
with the veteran's claims folder.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The RO 
should make an attempt to obtain and associate with the 
claims folder all records of treatment by Dr. William Hartwig 
from the Castle Point VAMC, dated from March 1999 to the 
present.  

Moreover, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to cure a procedural defect, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to his claim, and to ensure 
full compliance with due process notice requirements, the 
case is hereby REMANDED to the RO for the following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  

2.  The RO also should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his PTSD-the 
records of which have not already been 
obtained.  After securing any necessary 
authorizations, the RO should request 
copies of all indicated records and 
associate them with the claims folder.  
In particular, the RO should attempt to 
obtain the veteran's complete medical 
records from the Castle Point VAMC for 
the period from March 1999 to the 
present.  If the RO cannot obtain any of 
the medical records indicated by the 
veteran, it should follow the proper 
procedures under the VCAA.  

3.  After all available records are 
associated with the claims file, the 
veteran should be scheduled for another 
VA psychiatric examination to determine 
the current severity of his service-
connected PTSD.  The veteran's VA claims 
folder, including all information 
received pursuant to the above requests, 
as well as a copy of this remand, must be 
made available to the examiner for review 
in connection with the examination.  All 
necessary tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in 
detail.  

All indicated tests must be conducted, 
and the findings of the examiner must 
address the presence or absence of the 
manifestations described in the rating 
criteria with respect to impairment due 
to PTSD.  

The examiner should provide an opinion as 
to the extent to which PTSD causes 
occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; and difficulty in establishing and 
maintaining effective work and social 
relationships.  Moreover, it should be 
noted whether there is occupational and 
social impairment with deficiencies in 
most areas, such as work, school, family 
relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal 
ideation; obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
and inability to establish and maintain 
effective relationships.  

4.  Thereafter, the RO should review the 
claims file to ensure the requested 
development has been completed-including 
the examination findings addressing the 
applicable rating criteria.  If not, take 
corrective action.  See 38 C.F.R. § 4.2 
(2003); Stegall v. West, 11 Vet. App. 268 
(1998).  

5.  When the RO is satisfied that the 
record is complete, the RO should review 
all of the evidence of record, including 
all new evidence, and readjudicate the 
issue of entitlement to an initial 
disability rating in excess of 30 percent 
for PTSD.  If the determination remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case 
(SSOC).  This document should include 
detailed reasons and bases for the 
decision reached.  They should then be 
afforded the applicable time period in 
which to respond.  

No action is required of the veteran until he receives 
further notice.  By this REMAND the Board intimates no 
opinion, either legal or factual, as to the ultimate 
determination warranted in this case.  The purposes of this 
REMAND are to further develop the record and to accord the 
veteran due process of law.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Suzie S. Gaston
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



